                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


 JIMELLA HARRIS,

                        Plaintiff,

                        v.                                CAUSE NO.: 1:18-CV-284-TLS

 CENTRAL STATES PENSION FUND,

                       Defendant.


                                     OPINION AND ORDER

       This matter is before the Court on the pro se Plaintiff’s, Jimella Harris, Motion Pursuant

to Federal Rule of Civil Procedure 59(a)(2), (b) and (e) [ECF No. 36] and Motion Pursuant to

Federal Rule of Civil Procedure 60(a) and (b)(6) [ECF No. 37]. In these motions, the Plaintiff

seeks reconsideration of the Court’s April 15, 2019 Opinion and Order [ECF No. 31] granting

the Defendant’s Motion to Dismiss. For the foregoing reasons, the Court DENIES the Plaintiff’s

Motions.


                                        BACKGROUND

       The Plaintiff, proceeding pro se, filed a Complaint on September 11, 2018 [ECF No. 1],

asserting a breach of fiduciary duty by the Defendant Central States Pension Fund under 29

U.S.C. § 1104(a). Pl.’s Compl. ¶ 11. The following facts, taken from the Plaintiff’s Complaint

and the exhibits attached to the Complaint, were set forth in the Court’s April 15, 2019 Order.

The Plaintiff was married to a participant in the Defendant’s pension plan from August 25, 1995,

to August 27, 2003. Id. ¶ 5. After the Plaintiff became aware that her ex-husband retired from his

employment with the Defendant, she contacted the Defendant on August 23, 2004, to state that

she was entitled to her ex-husband’s pension. Id. ¶ 8, Ex. 8A. The Plaintiff asserted that her
divorce decree from the Allen County Superior Court entitled her to her ex-husband’s pension.

Id. Exs. 3, 8A. The Plaintiff requested a lump sum payment of the money owed and verification

of her beneficiary status. Id. Ex. 8A.

        On September 14, 2004, the Defendant informed the Plaintiff by letter that she was not

entitled to benefits. Id. ¶ 8, Ex. 9A. In the letter, the Defendant stated that the Plaintiff’s divorce

decree was not a Qualified Domestic Relations Order (QDRO) and a QDRO was needed because

her ex-husband’s pension was an ERISA regulated plan. Id. Ex. 9A. The Defendant further

explained that the Plaintiff would not be an alternate payee entitled to pension benefits until the

Defendant received a QDRO. Id. The Defendant also set forth in the letter the requirements for a

QDRO. Id.

        The Plaintiff alleges that she endured a back-and-forth with the Defendant regarding a

QDRO. Id. ¶ 9. The Plaintiff submitted a May 2008 order from the state court that the Defendant

recognized as a “domestic relations order”; however, the Plaintiff did not submit the May 2008

order as a QDRO. Id.

        In a June 10, 2008 letter, the Defendant addressed two proposed domestic relations orders

that had been provided by the Plaintiff and indicated that either one would be deemed

“Qualified” upon receipt of a certified copy. Id. ¶ 18, Ex. 9F at 1. The Defendant also informed

the Plaintiff that it would establish an escrow account for up to 18 months to determine whether

the parties were able to submit an order that the Defendant considered a QDRO. Id. Ex. 9F at 2.

On September 18, 2008, the Defendant informed the Plaintiff’s ex-husband by letter that it would

release the escrowed amounts because the Order of Judgment required that he pay the Plaintiff

directly from the benefit he receives from the Defendant. Id. Ex. 9G. The Defendant received a

signed and notarized statement from both the Plaintiff and her ex-husband that requested the

release of the escrowed amounts. Id. Ex. 9H.

                                                   2
       The Plaintiff’s ex-husband died in November 2008, id. Ex. 15C at 3, and the Plaintiff

appealed the denial of benefits in 2009, id. Ex. 9M. On June 17, 2009, the Defendant advised the

Plaintiff that she was not eligible to receive any pension benefit and that the proposed QDROs

were defective. Id. Ex. 9M. The Defendant determined that the Plaintiff was not eligible for a

surviving spouse benefit because she was not married to her ex-husband at the time of his death.

Id. Since she had not submitted a QDRO assigning her surviving spouse rights and the Plaintiff’s

Decree of Dissolution of Marriage did not constitute a QDRO, the Plaintiff was not eligible for a

surviving spouse benefit. Id.

       In a December 4, 2017 letter, the Plaintiff requested that the Defendant reopen her

appeal. Id. Ex. 14. On January 4, 2018, the Defendant informed the Plaintiff that, while her

appeal had been denied on June 9, 2009, it would review new information provided by the

Plaintiff. Id. Ex. 15. On February 1, 2018, the Plaintiff submitted an appeal in the administrative

appeal process, which the Defendant’s Benefit Claims Appeals Committee denied on March 21,

2018. Id. Ex. 15C. The Plaintiff then appealed to the Trustees, and her appeal was denied on May

8, 2018. Id. Exs. 15D, 15E.

       In the Complaint filed with this Court, the Plaintiff alleged that “the Defendant breached

its fiduciary duty to the Plaintiff as a beneficiary to the Defendant’s Plan with such beneficiary

status established by the Plaintiff’s and Participant’s divorce decree.” Id. The Plaintiff alleged

that there was willful concealment of material information on two fronts: (1) the Defendant

willfully concealed its possession of the Plaintiff’s divorce decree; and (2) the Defendant failed

to notify the Plaintiff of the pension plan procedures. Id. ¶¶ 13–14, 23(A)–(B). Finally, the

Plaintiff asked the Court to order the Defendant to pay Plaintiff the $4,000 that had been

withheld in an escrow fund and later paid to the Plaintiff’s ex-husband. Id. ¶ 20.



                                                  3
         On November 16, 2018, the Defendant filed a Motion to Dismiss [ECF No. 13] pursuant

to Federal Rule of Civil Procedure 2(b)(6), arguing that the Plaintiff’s claims are barred by the

three-year statute of limitations for fiduciary breaches. The Plaintiff filed a response, the

Defendant filed a reply, the Plaintiff filed a sur-response, and the Defendant filed an additional

reply.

         On November 26, 2018, the Plaintiff filed a Motion for Sanctions [ECF No. 20]. The

same date, the Plaintiff also filed a Motion for Judgment on Partial Findings [ECF No. 21],

arguing that the Defendant should pay $4,000 due to loss of funds as a direct result of the

Defendant’s errors. The Defendant filed a response to the Plaintiff’s Motion for Judgment on

Partial Findings, and the Plaintiff filed a reply.

         On April 15, 2019, this Court issued an Opinion and Order granting the Defendant’s

Motion to Dismiss the Plaintiff’s Complaint, denying the Plaintiff’s Motion for Sanctions, and

denying the Plaintiff’s Motion for Judgment on Partial Findings [ECF No. 31]. The Court

dismissed the Plaintiff’s Complaint with prejudice pursuant to Fed. R. Civ. P. 12(b)(6), finding

that her claims were barred by ERISA’s statute of limitations for fiduciary breaches set out in 29

U.S.C. § 1113.

         In its ruling, the Court noted that the Plaintiff alleged that she had been married to her

husband from August 25, 1995, to August 27, 2003, and that she alleged entitlement to a portion

of her ex-husband’s pension based upon a Divorce Decree entered in her divorce case in state

court. Apr. 15, 2019 Op. and Order 1. The Court found that, based on the allegations of the

Complaint, the Plaintiff had actual notice of the alleged breach of fiduciary duty when she

received the September 14, 2004 letter informing her that she was not entitled to benefits due to

the lack of a QDRO. Id. 9. As a result, the Court held that her claims are barred by the statute of



                                                     4
limitations. Id. The Court rejected the Plaintiff’s argument that the statute of limitations should

be extended based upon alleged willful fraudulent concealment. Id.

        The Court also considered the Plaintiff’s claim that there was a fiduciary breach

regarding the 90-day period to elect survivor benefits set out in the ERISA plan and the

Defendant’s argument that the 90-day period is irrelevant because it only applies to elections

made by participants who are married at the time of retirement. Id. 9–10. Relying on the

Plaintiff’s allegation that she and her ex-husband were divorced prior to his retirement, the Court

found that the 90-day period did not save the Plaintiff’s Complaint from being barred by the

statute of limitations. Id. 10. Finally, as to the Plaintiff’s allegation in her Complaint that she is

entitled to a $4,000 payment, which she had also raised in her Motion for Judgment on Partial

Findings, the Court found that the statute of limitations for the Plaintiff’s claims under ERISA

had expired. Id. 10–11.

        Judgment was entered on April 16, 2019 [ECF No. 32], and an Amended Judgment was

entered on April 17, 2019 [ECF No. 33]. The Plaintiff then filed the instant Motions to

Reconsider on May 16, 2019 [ECF Nos. 36, 37]. The motions are fully briefed.


                                             ANALYSIS

        The Plaintiff’s Motions to Reconsider the Court’s April 15, 2019 Opinion and Order are

identical in all respects except that one is brought under Federal Rules of Civil Procedure

59(a)(2), (b), and (e) and the other is brought under Federal Rules of Civil Procedure 60(a) and

(b)(6). In these motions, the Plaintiff argues that the Court misunderstood and misapplied

material facts and law in relation to the Defendant allegedly failing to timely notify her of the 90-

day period to elect survivor benefits set out in the ERISA plan.

        A motion to alter or amend judgment under Rule 59(e) may be brought based on “newly

discovered evidence, an intervening change in the controlling law, [or] manifest error of law.”
                                               5
Cosgrove v. Bartolotta, 150 F.3d 729, 732 (7th Cir. 1998). However, “[a] motion to alter or

amend a judgment must be filed no later than 28 days after the entry of the judgment.” Fed. R.

Civ. P. 59(e). The Court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2). The Plaintiff’s

motion, filed on May 16, 2019, was filed 29 days after the Amended Judgment was entered on

April 17, 2019, and, thus, the motion is outside the 28-day deadline.1 When a Rule 59(e) motion

is not timely filed, it “automatically becomes a Rule 60(b) motion.” Kiswani v. Phoenix Sec.

Agency, Inc., 584 F.3d 741, 742–43 (7th Cir. 2009); see also Williams v. Illinois, 737 F.3d 473,

476 (7th Cir. 2013). Thus, the Court considers both motions as Motions to Reconsider under

Rule 60(b).

        Before turning to Rule 60(b), the Court addresses Federal Rule of Civil Procedure 60(a),

referenced by the Plaintiff. Rule 60(a) allows a court “to correct a clerical mistake or a mistake

arising from oversight or omission whenever one is found in a judgment, order, or other part of

the record.” Fed. R. Civ. P. 60(a). However, “[t]he past cannot be rewritten; Rule 60(a) allows a

court to correct records to show what was done, rather than change them to reflect what should

have been done.” Blue Cross & Blue Shield Ass’n v. Am. Express Co., 467 F.3d 634, 637 (7th

Cir. 2006). In the instant motions, the Plaintiff does not identify a clerical mistake or a mistake

arising from oversight or omission; rather, the Plaintiff challenges the Court’s understanding of

the facts and application of law. Therefore, Rule 60(a) is not at issue.

        Federal Rule of Civil Procedure 60(b) allows for relief from a final judgment for the

following reasons:

        (1) mistake, inadvertence, surprise, or excusable neglect;

1
 The Plaintiff is incorrect that her motion was timely based on the three-day grace period afforded to
those receiving notice by mail under Federal Rule of Civil Procedure 6(d). Pl.’s Resp. to Def.’s
Consolidated Resp. to Pl.’s Mots. Pursuant to Fed. R. of Civil Pro. 59(a)(2), (b) and (e) and 60(a) and
(b)(6) at 1, ECF No. 39; see also Fed. R. Civ. P. 6(d). Rule 6(d)’s grace period does not extend the
deadline for Rule 59(e) motions because the time to act runs not from the service of a notice but from the
entry of judgment. Williams v. Illinois, 737 F.3d 473, 475 (7th Cir. 2013).
                                                    6
       (2) newly discovered evidence that, with reasonable diligence, could not have
       been discovered in time to move for a new trial under Rule 59(b);

       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;

       (4) the judgment is void;

       (5) the judgment has been satisfied, released, or discharged; it is based on an
       earlier judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or

       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). A Rule 60(b) motion “must be made within a reasonable time—and for

reasons (1), (2), and (3) no more than a year after the entry of the judgment.” Fed. R. Civ. P.

60(c)(1). Thus, the Plaintiff’s Motions for Reconsideration under Rule 60(b) are timely.

       “A motion under Rule 60(b) is a collateral attack on the judgment and the grounds for

setting aside a judgment under this rule must be something that could not have been used to

obtain a reversal by means of a direct appeal.” Kiswani, 584 F.3d at 743 (citing Bell v. Eastman

Kodak Co., 214 F.3d 798, 801 (7th Cir. 2000)). “A motion brought under Rule 60(b) is limited to

the grounds specified in Rule 60(b) or extraordinary circumstances.” Williams, 737 F.3d at 476.

       The Plaintiff does not make any argument that would support an analysis of Rules

60(b)(2)–(5). This leaves Rules 60(b)(1) and 60(b)(6). Rule 60(b)(1) allows relief based on

“mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). As a motion

under Rule 60(b) must be brought on grounds “‘that could not have been used to obtain a

reversal by means of a direct appeal[,]’ . . . errors of law and fact generally do not warrant relief

under Rule 60(b)(1) and certainly do not require such relief.” Banks v. Chi. Bd. of Educ., 750

F.3d 663, 667 (7th Cir. 2014) (quoting Kiswani, 584 F.3d at 743; citing Gleash v. Yuswak, 308




                                                     7
F.3d 758, 761 (7th Cir. 2002)).2 A motion under Rule 60(b)(6), the “catchall” provision, requires

the showing of extraordinary circumstances to warrant reopening a final judgement. Pearson v.

Target Corp., 893 F.3d 980, 984 (7th Cir. 2018); Arrieta v. Battaglia, 461 F.3d 861, 865 (7th

Cir. 2006) (citing Gonzalez v. Crosby, 545 U.S. 524 (2005)). A court may consider a variety of

factors to determine extraordinary circumstances, including “the risk of injustice to the parties”

and “the risk of undermining the public’s confidence in the judicial process.” Buck v. Davis, 137

S. Ct. 759, 778 (2017) (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 863–

64 (1988)). Rules 60(b)(1) and 60(b)(6) are mutually exclusive. Pearson, 893 F.3d at 984.

        In the Motions to Reconsider, the Plaintiff argues that “there remain disputes of material

facts” and “there are grounds for difference of opinion on questions of law,” [ECF No. 36 at 1;

ECF No. 37 at 1]. In support, the Plaintiff focuses solely on the 90-day period set out in the

ERISA plan documents for a married participant to change an election made at retirement and

argues that the date in 2017 that the Plaintiff learned about the 90-day period should trigger the

statute of limitations. In its April 15, 2019 Opinion and Order, the Court found that the statute of

limitations began to run when the Plaintiff was notified in September 2004 that she must submit

a QDRO in order to receive a portion of her ex-husband’s pension benefits because the

September 2004 letter provided her with actual knowledge of the alleged breach of fiduciary

duty. And, the Court found that the 90-day period for a married participant to change an election

made at retirement is not at issue in this case because the Plaintiff and her ex-husband (the plan



2
  If there is no concern that a party filing a Rule 60(b) motion is attempting to circumvent the time limit
for filing an appeal, “a district court may grant relief under Rule 60(b)(1) to correct errors that might also
be corrected on direct appeal.” Banks v. Chi. Bd. of Educ., 750 F.3d 663, 667 (7th Cir. 2014) (citing
Mendez v. Republic Bank, 725 F.3d 651, 659 (7th Cir. 2013); Bell v. Eastman Kodak Co., 214 F.3d 798,
800 (7th Cir. 2000)). In this case, however, the Plaintiff’s time to appeal had expired when she filed the
instant Motions to Reconsider. Therefore, the Plaintiff must assert “grounds for relief ‘that could not have
been used to obtain a reversal by means of a direct appeal.’” Id. (citing Kiswani v. Phoenix Sec. Agency,
Inc., 584 F.3d 741, 743 (7th Cir. 2009)).
                                                      8
participant) were not married at the time her ex-husband retired. In her motion for

reconsideration, the Plaintiff contends that the 90-day period was “new, material information”

that the Defendant fraudulently and willfully concealed and that she did not learn of until 2017.

The Plaintiff reasons that the Defendant should have included notice of the 90-day period in the

September 2004 letter and that the failure to do so tolls the statute of limitations.

       In other words, the Plaintiff disagrees with the Court’s analysis of the 90-day period

applicable to plan participants who are married at the time of retirement and with the Court’s

finding that the 90-day period is not at issue in this case because the Plaintiff and her ex-husband

were divorced at the time of his retirement. This challenge to the Court’s legal analysis could

have been brought on a timely direct appeal, and Rule 60(b) is not a vehicle for asserting legal

error. See Gleash, 308 F.3d at 761 (“[L]legal error is not a proper ground for relief under Rule

60(b).”). Likewise, the Plaintiff has not identified any exceptional circumstances that warrant

reopening the judgment under Rule 60(b)(6). Therefore, the Plaintiff has not established any

basis under Rule 60(b) for the Court to reconsider its April 15, 2019 Opinion and Order

dismissing the Plaintiff’s Complaint.


                                          CONCLUSION

       For the foregoing reasons, the Plaintiff’s Motion Pursuant to Federal Rule of Civil

Procedure 59(a)(2), (b) and (e) [ECF No. 36] and Motion Pursuant to Federal Rule of Civil

Procedure 60(a) and (b)(6) [ECF No. 37] are DENIED.

       SO ORDERED on August 5, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                  9
